DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application is the National Stage of PCT/US2018/044592 filed on July 31, 2018, the disclosure of which is incorporated by reference.” should be recited after the Title, so as to update the status.  In addition, the terms “connector 800” line 1 of [0047] and “FIG. 11 line 1 of [0051] should be respectively recited as --connector 700-- and --FIG. 1A--, so as to correct the typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11, the recited “second driver” is unclear and confusion.  It is suggested that such term “second driver” should be recited as --second gate driver--, so as to clarify the confusion.
Claims 10 and 12 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al (US Pub. No. 2019/0037063 A1).
Regarding claim 9, Fig. 9 of Zeng et al broadly discloses the display (i.e. the display panel 200) comprising: a plurality source line (i.e. the data line 212) including a first source line (e.g. the data line 212) composed of an opaque portion (i.e. the rest of the portion of the data line 212 other than the portion in the transparent region 214) and a transparent portion (i.e. the portion of the data line 212 in the transparent region 214), and a second source line composed of the opaque portion (e.g. the data line 212 don’t have the portion in the transparent region 214); a first set of gate lines (i.e. the scanning lines 213 connected to the right driving circuit for scanning line 217) including a first gate line (i.e. the first scanning line 213 connected to the right driving circuit for scanning line 217) composed of the opaque portion (i.e. the rest of the portion of the first scanning line 213 other than the portion in the transparent region 214) and the transparent portion (i.e. the portion of the first scanning line 213 in the transparent region 214), and a second source line composed of the opaque portion (e.g. the third scanning line 213 connected to the right driving circuit for scanning line 217 don’t have the portion in the transparent region 214); and a second set of gate line (i.e. the scanning lines 213 connected to the left driving circuit for scanning line 216) including a third gate line (i.e. the second scanning line 213 connected to the left driving circuit for scanning line 216) composed of the opaque portion (i.e. the rest of the portion of the second scanning line 213 other than the portion in the transparent region 214) and the transparent portion (i.e. the portion of the second scanning line 213 in the transparent region 214), and a fourth data line composed of the opaque portion (e.g. the fourth scanning line 213 connected to the left driving circuit for scanning line 216 don’t have the portion in the transparent region 214), the transparent portion of the first source line, the first 
Regarding claim 10, Fig. 9 of Zeng et al broadly discloses that the first set of gate lines (e.g. the odd number scanning lines 213 connected to the right driving circuit for scanning line 217) is electrically isolated from the second set of gate lines (i.e. the even scanning lines 213 connected to the left driving circuit for scanning line 216).
Regarding claim 11, Fig. 9 of Zeng et al broadly discloses that a source driver (i.e. the driving circuit for data lines 215) to control the source line (i.e. the data lines 212), a first gate driver (e.g. the right driving circuit for scanning line 217) to control the first set of gate line (e.g. the odd number of the scanning line 213 connected to the right driving circuit for scanning line 217); and a second gate driver (e.g. the left driving circuit for scanning line 216) to control the second set of gate lines (e.g. the even number of the scanning lines 213 connected to the left driving circuit for scanning line 216).
Regarding claim 12, the teaching of Zeng et al broadly discloses that a camera (i.e. the front camera) positioned adjacent the transparent area of the display (i.e. the transparent region 240), the camera to capture an image when light passes through the transparent area (see [0038]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (US Pub. No. 2019/0037063 A1) in view of Seo et al (US Pub. No. 2007/0249122 A1).
Regarding claim 1, Fig. 9 of Zeng et al broadly discloses the display (i.e. the display panel 200) comprising: a source line (i.e. the data line 212) including a first portion (i.e. the rest 
Regarding claim 2, Fig. 9 of Zeng et al broadly discloses that a source driver (i.e. the driving circuit for data line 215) to control the source line (i.e. the data line 212).
Regarding claim 3, Fig. 9 of Zeng et al broadly discloses that a first gate driver (e.g. the right driving circuit for scanning line 217) to control the first gate line (e.g. the first scanning line 213); and a second gate driver (e.g. the left driving circuit for scanning line 216) to control the second gate line (e.g. the second scanning line 213).

Regarding claim 5, Fig. 11F and 12F of Seo et al broadly discloses that a gap (i.e. the opening portion 245) between the first gate line (e.g. gate line 205) and the second gate line (e.g. gate line 250).
Regarding claim 6, the teaching of Zeng et al broadly discloses that a camera (i.e. the front camera) disposed under the transparent area (i.e. the transparent region 240) (see [0038]).
 Regarding claims 7 and 8, Seo et al broadly discloses that the first material and the third material are the same material (as per claim 7) and the second material and the fourth material are the same material (as per claim 8) (see [0049], [0066], [0068], [0076], [0079], [0081]).
Regarding claim 13, Fig. 9 of Zeng et al broadly discloses the display (i.e. the display panel 200) comprising: a source line (i.e. the data line 212) ) including a first portion (i.e. the rest of the portion of the data line 212 other than the portion in the transparent region 214) and a second portion (i.e. the portion of the data line 212 in the transparent region 214); a first gate line (i.e. the first scanning line 213) including a first portion (i.e. the rest of the portion of the first scanning line 213 other than the portion in the transparent region 214) and a second portion (i.e. the portion of the first scanning line 213 in the transparent region 214); a second gate line (i.e. the second scanning line 213) including a first portion (i.e. the rest of the portion of the second scanning line 213 other than the portion in the transparent region 214) and a second portion (i.e. the portion of the second scanning line 213 in the transparent region 214); and a camera (i.e. the front camera) disposed adjacent the second portion of the source line, the second portion of the 
Regarding claim 14, the teaching of Seo et al broadly discloses that the second resistivity is greater than the first resistivity, and the fourth resistivity is greater than the third resistivity (see [0049], [0068], [0079], [0081]).
Regarding claim 15, Fig. 9 of Zeng et al broadly discloses that the second portion of the source line (i.e. the portion of the data line 212 in the transparent region 214), the second portion of the first gate line (i.e. the portion of the first scanning line 213 in the transparent region 214), and second portion of the second gate line (i.e. the portion of the second scanning line 213 in the transparent region 214) define a transparent area of the display (i.e. the transparent region 214).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng et al (US Pub. No. 2007/0246707 A1) and (US Pat. No. 8,642,404 B2) disclose the thin film transistor liquid crystal display array substrate and manufacturing method thereof.
Xu et al (US Pub. No. 2016/0118421 A1) teaches the method for manufacturing array substrate.
Chen et al (US Pub. No. 2016/0139474 A1) discloses the liquid crystal display panel and array substrate.

Jin (US Pub. No. 2020/0020737 A1) discloses the display screen, display module, and terminal.
Nakamura et al (US Pub. No. 2020/0236259 A1) teaches the display device.
Hsieh et al (US Pub. No. 2021/0375174 A1) discloses the gate line break displays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/JOE H CHENG/
Primary Examiner
Art Unit 2626